Title: From John Quincy Adams to William Smith Shaw, 10 January 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir
Washington 10. January 1804.

I yesterday submitted three resolutions to the consideration of the Senate, of which it is probable you will hear more, and perhaps to some federalists in your quarter, they will be thought as wonderful and as lamentable, as one or two of my votes on former occasions. They were rejected by the Senate, with no small degree of indignation express’d by the majority—The yeas and nays, on the two which involved principles, were yea’s 4. nays 22—I only mention this to request that however you may hear this measure treated, you would not be alarmed or disquieted on my account—I did not offer the Resolutions without due deliberation upon their possible consequences to myself.
When the Journals of yesterday are printed, my brother will find in them a copy of the Resolutions and of the votes upon them.
I will thank you to convey the inclosed letter, and remain ever faithfully yours

John Quincy Adams